Fourth Court of Appeals
                                    San Antonio, Texas
                                             June 17, 2015

                                          No. 04-14-00752-CV

                             HUMANA INSURANCE COMPANY,
                                       Appellant

                                                  v.

                                          Dolores MUELLER,
                                                Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                    Trial Court No. 376765
                             Honorable Tina Torres, Judge Presiding


                                            ORDER
Sitting:   Marialyn Barnard, Justice
           Patricia O. Alvarez, Justice
           Jason Pulliam, Justice


               The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.



                                                       _________________________________
                                                       Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court